Citation Nr: 0605799	
Decision Date: 03/01/06    Archive Date: 03/14/06	

DOCKET NO.  05-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  His medals and badges include the Air Medal, the Army 
Commendation Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Cleveland, Ohio, that confirmed and continued a 
10 percent disability rating for the veteran's PTSD.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

Received in May 2005 was a report of a psychiatric evaluation 
of the veteran by a private psychiatrist in May 2005.  The 
report of the examination was sent directly to the Board.  
However, neither the veteran nor his representative waived 
the right to have the RO first consider the additional 
evidence.  This is required by 38 C.F.R. § 20.1304(c) (2005), 
unless there has been a waiver of consideration by the 
veteran and/or his representative.

The undersigned notes that further development of the record 
is in order particularly in light of the report of the May 
2005 psychiatric examination.  That examination resulted in a 
global assessment of functioning (GAF) score of 35, a score 
indicative of severe social and industrial impairment.  
However, when the veteran was accorded a psychiatric 
examination for rating purposes by the VA in August 2003, he 
was given a GAF score of only 65.  It was noted at that time 
that it was not felt that the veteran's PTSD impeded his 
occupational lifestyle.  It was also indicated that the 
veteran reported some meaningful interpersonal relationships.  
However, a review of the report of the examination also 
discloses the claims folder was not available to the examiner 
for review and no one presented with the veteran to provide 
collateral information.

Additionally, the claims folder contains a February 2005 
statement from an adult probation officer in Claremont 
County, Ohio, indicating the veteran had been incarcerated at 
a local correctional facility between August 2003 and early 
February 2005.

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the duty to 
assist a veteran in the development of facts pertinent to a 
claim may, under appropriate circumstances, include the duty 
to conduct a thorough and contemporaneous medical 
examination, one which takes into account consideration of 
all the evidence of record.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In view of the disparity in the GAF scores in 2003 and 2005 
and in view of procedural requirements, the Board believes 
that further development is in order and the case is REMANDED 
for the following actions:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, VA should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses of any 
medical care providers, VA and non-VA, 
who have treated him for his PTSD 
symptomatology since 2003.  After signing 
any necessary releases, any records 
indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the claims folder.  The 
veteran and his representative should 
also be notified of any unsuccessful 
attempts in this regard and be afforded 
an opportunity to submit the identified 
records.

3.  Thereafter, the veteran should be 
provided with a psychiatric examination 
in order to determine the nature, extent, 
and current severity of his PTSD.  The 
entire claims folder must be made 
available to the examiner.  The examiner 
must note in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the Global 
Assessment of Functioning Scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the veteran's PTSD on his ability to 
function socially and industrially.  The 
complete rationale for any opinion 
expressed should be provided.

4.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
that reflects consideration of the May 
2005 psychiatric examination by a private 
psychiatrist.  An appropriate period of 
time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, without good cause, to report 
for a scheduled examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

